Citation Nr: 0316504	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  02-03 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for basal cell carcinoma, 
claimed as secondary to exposure to herbicides during 
service.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the veteran's claim of entitlement 
to service connection for basal cell carcinoma.  In September 
2002, the veteran, at the RO, presented testimony at a 
videoconference hearing before the undersigned, in 
Washington, D. C.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  It is presumed, based upon the veteran's service in the 
Republic of Vietnam during the Vietnam era, that he was 
exposed to herbicides, specified by him as Agent Orange, 
during service.

3.  The preponderance of the credible and probative medical 
evidence of record is against a finding that the veteran's 
basal cell carcinoma is related to his military service, 
including exposure to herbicides in Vietnam.


CONCLUSION OF LAW

Basal cell carcinoma was not incurred or aggravated during 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matter - Veterans Claims Assistance Act

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001).  In addition, VA has 
published new regulations, which were created for the purpose 
of implementing many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)). 

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  However, the U.S. Court of 
Appeals for the Federal Circuit (CAFC) has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct"). 

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  In this regard, the Board notes 
that VAOPGCPREC 11-00 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of its 
enactment.  Further, the regulations issued to implement the 
VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
statement of the case (SOC) issued in March 2002, and 
correspondence provided by the RO, the appellant has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim.  Likewise, he has also 
been given notice that VA has a duty to assist him in 
obtaining any evidence that may be relevant to this appeal.  
In this regard, the Board notes the letter issued in July 
2000 in which the RO advised the veteran as to the type of 
evidence necessary to substantiate his claim for disability 
due to herbicide exposure.  Also, the Board notes the May 
2001 rating decision in which the RO advised the veteran of 
the enactment of the VCAA, and the March 2002 SOC in which 
the RO set forth the provisions of the new duty-to-assist 
regulations found at 38 C.F.R. §§ 3.102 and 3.159 (2002), 
that explain the veteran's and VA's responsibilities under 
the VCAA.  A copy of the SOC was also sent to the veteran's 
accredited service representative of record.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002) (noting that VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (holding that the 
Board must also adequately address the notice requirements of 
the VCAA).

The Board further believes that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal. 

The Board notes that, in July 2000, the RO issued letters to 
the veteran's private physician, Dr. F., and to UCLA Medical 
Center, requesting that these health care providers provide 
copies of the veteran's treatment records.  Although records 
were subsequently received from Dr. F.'s office in 2000, 
these records only dated back to 1979.  Similarly, although 
records were also received from the UCLA Medical Center in 
2000, these records did not contain any reports by Dr. S., 
who the veteran reported as being his primary physician at 
that facility.  Therefore, because these records did not 
contain any reports from Dr. S., and because the veteran 
reported during his September 2002 videoconference that he 
may have received treatment from Dr. F. as early as 1973, the 
Board issued a letter to the veteran in April 2003 requesting 
that he complete and return enclosed authorization forms so 
that another attempt could be made to ensure that his 
complete medical records from these health care providers 
were obtained and associated with the claims folder.  No 
response was subsequently received from the veteran.  Thus, 
the Board concludes that VA has complied with the 
requirements of the VCAA to the extent possible under the 
circumstances.  Although VA has a duty to assist the veteran 
with the development of the evidence in connection with his 
claim, "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

The Board has considered obtaining an expert medical opinion 
regarding the issue of whether the veteran's claimed basal 
cell carcinoma was incurred as a result of exposure to 
herbicides during service.  However, in Wells v. Principi, 
326 F.3d 1381 (2003), the United States Court of Appeals for 
the Federal Circuit held that a claimant is required under 
the VCAA to show some causal connection between his claimed 
disability and his military service before VA is obligated to 
obtain a medical opinion.  The Federal Circuit explained 
that, to hold that the obligation under 38 U.S.C.A. § 5103(d) 
to provide a medical examination or obtain a medical opinion 
is triggered merely upon a showing that a claimant is 
disabled, would be to eliminate the specific limitations on 
the Secretary's obligations as set forth in the VCAA.  
Therefore, because there is no evidence of record suggesting 
a relationship between the veteran's basal cell carcinoma and 
his military service, other than his own assertion of such a 
relationship, the Board finds that obtaining an expert 
medical opinion is not necessary in this case.

In summary, the Board finds that VA has satisfied its duty to 
assist the appellant in obtaining evidence to the extent 
necessary to attempt to substantiate his entitlement to the 
benefits sought on appeal, under both former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  The 
Board therefore finds that no useful purpose would be served 
in undertaking more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The CAVC has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
CAVC has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
Similarly, as no other obtainable evidence has been indicated 
by the veteran, development by the Board would serve no 
useful purpose.  For the same reasons, the Board concludes 
that any defect in meeting the technical requirements of the 
VCAA is nonprejudicial and harmless error. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Entitlement to Service connection for Basal Cell 
Carcinoma

The veteran is seeking entitlement to service connection for 
basal cell carcinoma.  He essentially contends that he 
experiences recurring basal cell carcinoma as a result of 
herbicide exposure in Vietnam.  

At the outset of this discussion, the Board finds that the 
weight of the competent and probative medical evidence of 
record demonstrates that the veteran has been diagnosed with 
basal cell carcinoma.  Service medical records are not 
referable to a skin disorder or basal cell carcinoma.  
However, in this regard, we note that the veteran has 
submitted private medical records showing that he has 
received treatment for a number of basal cell carcinomas on 
his face since at least 1979.  Specifically, private medical 
records, dated from 1979 to 1997, are associated with the 
claims file and reflect that in July 1979 the veteran was 
treated for basal cell carcinoma on his nose, in 1993 he was 
treated for basal cell carcinoma on his right forehead and, 
in 1997, he was treated for basal cell carcinoma on his left 
temple.  

At his September 2002 hearing, the veteran testified that he 
was exposed to Agent Orange during service and had his first 
experience with basal cell carcinoma approximately eighteen 
months after discharge.  The veteran said he looked at the 
literature and realized there was no established link 
(apparently between basal cell carcinoma and Agent Orange 
exposure), but believed there had to be some type of 
connection between his exposure to herbicides in service and 
his basal cell carcinoma that initially developed eighteen 
months after his discharge and recurred several times 
thereafter.

Thus, the question that must be answered is whether that 
disability is related to the veteran's military service, to 
include his exposure to herbicides during service.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as malignant tumors, if such is shown to 
have been manifested to a compensable degree within one year 
after the veteran was separated from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this 
case, there is no competent medical evidence of record 
suggesting that the veteran was first diagnosed for basal 
cell carcinoma within one year of his separation from 
service, and the veteran has never contended that such was 
the case.  In fact, during his September 2002 videoconference 
hearing, the veteran testified that he first recalled seeking 
medical treatment for basal cell carcinoma in 1973 that was 
more than one year following his separation from service.  
The objective medical evidence of record reveals that the 
veteran was first diagnosed with basal cell carcinoma in 
1979, nearly 9 years after his discharge from active service.  
In any event, because there is no competent medical evidence 
suggesting that the veteran was first diagnosed for basal 
cell carcinoma within one year of his separation from 
service, the Board concludes that the presumptive provisions 
regarding chronic diseases do not apply.

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto provide that, if a veteran who served on active duty 
in Vietnam during the Vietnam era develops one of the 
diseases which is presumed to have resulted from exposure to 
herbicides, the veteran is presumed to have been exposed to 
Agent Orange or similar herbicide.  See McCartt v. West, 12 
Vet. App. 164 (1999); see also infra.  These regulations also 
stipulate the diseases for which service connection may be 
presumed due to an association with exposure to herbicide 
agents.  The specified diseases are chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Board further notes that the Secretary of VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See 59 Fed. Reg. 341-46 
(January 4, 1994).  In this regard, the Board observes that 
in August 1996, and again in November 1999, VA issued a 
notice in which it was determined that a presumption of 
service connection based on exposure to herbicides in Vietnam 
should not be extended to skin cancer, including malignant 
melanoma, basal cell carcinoma and squamous cell carcinoma.  
See Notice, 61 Fed. Reg. 57,586-57,589 (1996); 64 Fed. Reg. 
59,232-59,243 (1999); see infra.

Moreover, in December 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976 (2001).  Among 
other things, the VEBEA removed the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicide exposure; added Type II diabetes mellitus to the 
list of presumptive diseases based upon herbicide exposure 
(codifying a VA regulation which had been in effect since 
July 2001); and provided a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era, not just those who have a disease on the 
presumptive list provided in 38 U.S.C.A. § 1116(a)(2) and 38 
C.F.R. § 3.309(e) (thus reversing the Court's holding in 
McCartt, supra).  These statutory provisions became effective 
on the date of enactment, December 27, 2001.  See also 68 
Fed. Reg. 34,539-43 (June 10, 2003) (final rule, to be 
codified as amended at 38 C.F.R. § 3.307(a)(6)(iii)).

As the new provision is liberalizing, it is applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

In the present case, the competent evidence of record 
indicates that the veteran had active service in the Republic 
of Vietnam during the Vietnam era.  However, the objective 
medical evidence of record fails to show that he has ever 
manifested any of the diseases presumptively related to 
herbicide exposure, as listed under 38 C.F.R. § 3.309(e).  
Thus, the presumptive provisions relating to herbicide 
exposure are not for application herein.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

Accordingly, the Board will proceed to evaluate the veteran's 
claim under the regulations governing direct service 
connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative medical evidence 
is against the appellant's claim of entitlement to service 
connection for basal cell carcinoma.  In essence, the Board 
believes that the evidence of record fails to demonstrate 
that the veteran developed basal cell carcinoma as a result 
of his exposure to herbicides in Vietnam.

The veteran has contended that service connection should be 
granted for basal cell carcinoma.  Although the evidence 
shows that the veteran was treated for basal cell carcinoma 
most recently in 1997, no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof.  On the other hand, the record 
reflects that his skin was normal on separation from service 
and the first post service evidence of record of basal cell 
carcinoma is from 1979, 9 years after the veteran's 
separation from service.  In short, no medical opinion or 
other medical evidence relating the veteran's basal cell 
carcinoma to service or any incident of service has been 
presented.

In reaching this conclusion, the Board found the most 
probative evidence of record to be the veteran's service 
medical records and his post-service treatment records.  In 
particular, the Board notes that the veteran's service 
medical records are negative for any complaints or treatment 
for a skin disorder or skin cancer.  In a report of medical 
examination completed for separation in February 1970, an 
examiner specifically found that the veteran's skin was 
normal.  A review of his post-service treatment records since 
July 1979 shows that no private examiner has ever found that 
his basal cell carcinomas are related to his military 
service, to include exposure to herbicides during service.

The Board believes the lack of any medical evidence 
establishing a relationship between the veteran's basal cell 
carcinoma and his herbicide exposure to be consistent with 
the most recent report from the National Academy of Sciences 
(NAS) on herbicides used in Vietnam, Veterans and Agent 
Orange, Update 2002, which was discussed in detail by the 
Secretary of VA in 68 Fed. Reg. 27,630-41 (May 20, 2003).  In 
that report, it was concluded that there was inadequate or 
insufficient evidence to determine whether an association 
exists between exposure to herbicides and skin cancer, 
including basal cell carcinoma.  In support of this 
conclusion, the NAS cited several recently conducted studies 
into the effects of herbicide exposure, which failed to show 
any evidence of a causal connection between herbicide 
exposure and skin cancer.  Furthermore, in addition to those 
studies specifically discussed in that report, the 
conclusions of the NAS also represent the culmination of a 
review of numerous extensive studies that have been conducted 
over the past ten years into the effects of herbicides 
exposure.  See Notice, 59 Fed. Reg. 341-346 (1994); Notice, 
61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); 
Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice 67 
Fed. Reg. 42,600-08 (June 24, 2002).  

The Board appreciates the obvious sincerity of the veteran in 
pursuing this claim.  However, while the Board is sympathetic 
to the veteran, we are not permitted to reach medical 
determinations without considering objective medical evidence 
to support our findings, and we must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  In addition, while the 
veteran may believe that his basal cell carcinoma is related 
to herbicide exposure, it is well established that, as a 
layperson, he is not considered capable of opining on matters 
requiring medical knowledge.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board is cognizant and appreciative of the veteran's 
period of active service, including a tour in Vietnam.  
However, he has not submitted any medical evidence to link 
his basal cell carcinoma of the nose, forehead and temple 
areas to any incident of service, including exposure to Agent 
Orange.  The Board has no doubt, based upon the evidence 
before us, that the veteran served in areas where he was 
exposed to Agent Orange.  Nevertheless, based upon the 
medical evidence of record, the Board is unable to conclude 
that the veteran's claimed disorder could be attributed to 
exposure to Agent Orange in service.

The veteran has been very specific in asserting that he 
suffers from a residual of exposure to Agent Orange.  While, 
as noted above, the Board does not doubt the sincerity of his 
contentions in this regard, any determination as to the 
existence of a disability and its medical causation must be 
based upon competent medical testimony or documentation.  In 
a claim for service connection, this generally means that 
medical science must establish that a current disability 
exists and that the disability is related to a period of 
active military service.  Competent medical evidence has not 
been presented to establish that the veteran currently 
suffers from disability associated with exposure to Agent 
Orange in service.

In view of the foregoing, the Board concludes that the 
preponderance of the competent and probative medical evidence 
is against finding that the veteran's basal cell carcinomas 
were incurred in or aggravated by the veteran's military 
service, to include exposure to herbicides during service.  










ORDER

Entitlement to service connection for basal cell carcinoma, 
claimed as secondary to exposure to herbicides during 
service, is denied.


	                        
____________________________________________
	D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

